DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-10 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 08/08/2022. 


Claim Objections
	The claim objections to Claims 1 and 10 made in the Non-Final Rejection on 5/10/2022 are withdrawn in light of the amendments filed on 8/8/2022. 
	However, Claim 2 is objected to because of the following informalities:
Per claim 2: “further comprising a software application downloadable to a smartphone to work as a wireless remote”  (‘wireless remote’ is not positively claimed)
It is suggested to delete the following: “” from Claim 2, and make this claim read similar to claim 8. 
The recitation of “to work as a wireless remote” in claim 2 introduces confusing antecedent basis with respect to claim 1 which already positively claims “a wireless remote control.”
Additionally, Claim 2 as currently written, depends on itself.
It is suggested to amend to the following: “The blanket for claim 1 further comprising” 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 206933889 U) in view of Abreu et al. (US 20200100682 A1).
In regards to Claim 1, Chen et al. teaches: A vibrating blanket (Fig. 1) with a wake-up alarm (52 – Fig. 1) comprising: a blanket (10) having a top surface (see annotated Fig. 1.1) and a bottom surface (see annotated Fig. 1.1); a plurality of vibration generators (54 – Fig. 1) positioned within the blanket (Fig. 1, see claim 9 from Chen et al.); a plurality of heating elements (25 – Fig. 3) positioned within the blanket (32 – Fig. 1); one or more sound speakers (38 – Fig. 1) positioned within the blanket (Fig. 1); a controller (20 – Fig. 1) positioned within the blanket (using wires shown in Fig. 1), the controller electrically connected (wires connecting 20 to blanket 10 – see Fig. 1) with the plurality of vibration generators (wires connecting 20 to blanket 10 – see Fig. 1), the plurality heating elements (wires connecting 20 to blanket 10 – see Fig. 1) and the one or more sound speakers (wires connecting 20 to blanket 10 – see Fig. 1); the controller actuable to turn on and off (24 – power device – see Fig. 3), and adjust the level, of the plurality of vibration generators (see note #1.1 below), heating elements (see note #1.2 below) and one or more sound speakers (see note #1.2 below); a wireless remote control (16 – Fig. 2) for programing the controller (”a remote controller 16 to output information signal, but also can contact the control system 20”); and a wake-up alarm (“a buzzer or horn” and “helps the user to exit the sleep state and awake”), but does not teach,  the wake-alarm programmed by the remote control to set the controller to turn on the one or more speakers at a specific, pre-set time, to wake up a user from sleep.
Abreu et al. teaches: the wake-alarm programmed (see underlined portion from quote below, Note #1.3 below, and Para 0075) by the remote control to set the controller to turn on the one or more speakers (Para 0075 – “In use, at a predetermined period before a waking time, the clock actuates the vibration device 904 to gradually stimulate a waking process. This embodiment relies upon a predetermined sleep curve and the set time on the alarm clock to begin the waking process rather than a temperature input from the user.”) at a specific, pre-set time (Para 0075), to wake up a user from sleep.
Note: 
1.1 As stated from Chen et al.: “to generate vibration with certain frequency, helps the user to exit the sleep state and awake.”
1.2: As stated from Chen et al.: “30 includes some sensor detecting the sleep condition of the external device configuration, such as the blanket 10 temperature sensor 32, activity detector 34, a humidity sensor 36 and the sound sensor 38 or sensor for measuring sleep environment external factors, such as the control system 20 of the illumination intensity sensor 31 and carbon dioxide sensor 33. in the environment of the Internet 12, these sensors can transmit a message or signal.”
1.3: As stated from Abreu et al.: the ‘predetermined sleep curve’ along with the set time on the alarm clock starts the wake-up process, to then actuate a vibration device. As such, the sleep curve being predetermined which is understood something that is ‘to be established or decided in advanced’. Therefore, in a device-based setting, something that is programmed would be understood to be done in advance, therefore causing the system to wake the user and the task being completed by the system of Abreu et al.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Chen with the speakers and pre-set time of Abreu. Where the results would have been predictable because accessory components such as sound via speakers to wake a user is commonly found in alarming blankets. As such, it would have been an obvious modification to incorporate a specified wake up sensor to further allow an alarm clock to sound and/or vibrate causing a noise to wake the user. 


    PNG
    media_image1.png
    311
    684
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Chen et al.

In regards to Claim 2, Chen et al. teaches: The blanket for claim 2 further comprising a software application downloadable (“downloaded application program”) to a smartphone (44) to work as a wireless remote (aka a touchscreen mobile phone shown in Fig. 2) and control the plurality of vibrating generators (“smart phone 44 and control system 20 can be connected with each other.”), heating elements (“smart phone 44 and control system 20 can be connected with each other.”) and the one or more sound speakers (“smart phone 44 and control system 20 can be connected with each other.”), the smartphone turning off the generators elements and speakers [at programmed times] (24 – power device – see Fig. 3), and turning on speakers (24 – power device – see Fig. 3) for the wake-up alarm (24 – power device – see Fig. 3) and [a programmed time].
	Chen et al. does not teach: a programmed times. 
Abreu et al. teaches: programmed times during turning off and turning on the speakers (Para 0048/0075). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Chen with the alarm and times of Abreu.  Where the results would have been predictable because programming an alarm is a common feature of alarm clocks. Programming a specified wake up time to generate noise or vibration is widely used in wake-up alarms.

In regards to Claim 3, Chen et al. teaches: The blanket of claim 2, but does not teach, wherein one can go to sleep with the one or more vibration generators actuated, the vibration generators programed via the smartphone to turn off after a pre-set duration, and the speakers programmed to play music at a specific time to awaken the user.
Abreu et al. teaches: wherein one can go to sleep with the one or more vibration generators actuated (904, Para 0075), the vibration generators programed via the smartphone to turn off after a pre-set duration (Para 0048), and the speakers programmed to play music at a specific time to awaken the user (Para 0064).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Chen with the vibration and speakers of Abreu. Where the results would have been predictable because accessory components such as those from vibration, sound or other sensor elements incorporated into a blanket or other device are commonly found in alarming blankets. Alarming blankets are well known to use audio or vibration tactics to wake a user based off a specified time which can be indicated by a user. Alarms are also well known to be turned on or turned off after a specified time period based of a user’s preferences and needs. 

In regards to Claim 4, Chen et al. teaches: A vibrating blanket (Fig. 1) with a wake-up alarm (52 – Fig. 1) comprising: a blanket (10) having a top surface (see annotated Fig. 1.1) and a bottom surface (see annotated Fig. 1.1); one or more vibration generators (54 – Fig. 1) positioned within the blanket (Fig. 1, see claim 9); and a controller (20 – Fig. 1) within the blanket (using wires shown in Fig. 1), the controller electrically connected (wires connecting 20 to blanket 10 – see Fig. 1) with the one or more vibration generators (wires connecting 20 to blanket 10 – see Fig. 1), the controller actuable to turn the one or more vibration generators on and off (24 – power device – see Fig. 3) and for controlling vibrations (“to generate vibration with certain frequency”); and a wireless remote control (16 – Fig. 2) for programing the controller (”a remote controller 16 to output information signal, but also can contact the control system 20”), but does not teach, to turn and turn off the one or more vibration generators.
Abreu et al. teaches: to turn and turn off the one or more vibration generators (Para 0048).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Chen with the vibration and speakers of Abreu. Where the results would have been predictable because accessory components such as those from vibration, sound or other sensor elements incorporated into a blanket or other device are commonly found in alarming blankets. Alarming blankets are well known to use audio or vibration tactics to wake a user based off a specified time which can be indicated by a user. Alarms are also well known to be turned on or turned off after a specified time period based of a user’s preferences and needs. 

In regards to Claim 5, Chen et al. teaches: The blanket of claim 4, but does not teach, wherein the remote control is programmed to turn on the one or more vibration generators a specific time, and to increase the intensity of the vibrations of the vibration generators over time after the vibration generators are turned on to wake up a user from sleep.
Abreu et al. teaches: wherein the remote control is programmed to turn on the one or more vibration generators a specific time, and to increase the intensity of the vibrations of the vibration generators over time (“The interactive pillow, interactive mattress, interactive blanket, interactive sheets, and interactive frame can all take actions with a command from the at least one external and internal processor. These can include, but are not limited to, for example, heating up, cooling down, changing firmness, raising or lowering, changing an angle, vibration, and the like.”) after the vibration generators are turned on to wake up a user from sleep.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Chen with the ability to modify the specified time and intensity of the vibration. Where the results would have been predictable because utilizing gauges to increase or decrease a specified value is a common feature in technologies involving vibration, sound or other sensor features. Modifying the intensity based off a certain time is also relative to the need or wants desired by a user. As such, it is commonly found in alarms to slowly increase the intensity to not startle a user and to slowly awaken them from their sleep.

	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 206933889 U), in view of Abreu et al. (US 20200100682 A1), and further in view of Mann (US 20080024311 A1). 
In regards to Claim 6, Chen et al. teaches: The vibrating blanket of claim 4, but does not teach, further comprising one or more sound speakers within the blanket, the controller electrically connected with the one or more speakers, the controller actuable to turn the one or more speakers on and off and for controlling volume of the one or more speakers, and the remote control programing the controller to turn on the one or more speakers at a specific, pre-set time, to wake up a user from sleep.
Mann teaches: further comprising one or more sound speakers (Para 0040) within the blanket (Para 0040 – “The blanket member 12 is coupled at edges thereof and around the components so as to hold the components 13, 16, and 18 in place between the layers thereof.”), the controller electrically connected (15 – Fig. 1) with the one or more speakers (Fig. 1, Para 0045), the controller actuable to turn the one or more speakers on and off (Para 0045/0052) and for controlling volume of the one or more speakers (Para 0052), 
but does not teach, and the remote control programing the controller to turn on the one or more speakers at a specific, pre-set time, to wake up a user from sleep.
Abreu teaches: and the remote control programing the controller to turn on the one or more speakers at a specific (Para 0076), pre-set time, to wake up a user from sleep (Para 0075).
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Chen with these aforementioned teachings of Mann for the purpose of incorporating a blanket and speaker combination wherein the speaker is capable of being controlled as it is a common accessory feature for alarm blankets to involve sensor components to wake a user via sound and a controlling of said sound from low to a higher volume. 
Additionally, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the remote to control the specified wake up time from Abreu to the blanket as alarming blankets are well known to use audio or vibration tactics to wake a user based off a specified time which can be indicated by a user. Alarms are also well known to be turned on or turned off after a specified time period based of a user’s preferences and needs.

In regards to Claim 7, Chen et al. teaches: The blanket of claim 6 further comprising one or more heaters in the blanket (25 – Fig. 3).

In regards to Claim 8, Chen et al. teaches: The blanket for claim 6 further comprising a software application downloadable (“downloaded application program”) to a smartphone (44 – Fig. 2), to control the vibrating generator (“smart phone 44 and control system 20 can be connected with each other.”), but does not teach, and speakers.
	Mann teaches: to control the speakers (Para 0040).
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Chen with these aforementioned teachings of Mann for the purpose of incorporating a blanket and speaker combination wherein the speaker is capable of being controlled as it is a common accessory feature for alarm blankets to involve sensor components to wake a user via sound and a controlling of said sound from low to a higher volume.

In regards to Claim 9, Chen et al. teaches: The blanket of claim 8, but does not teach, wherein one can go to sleep with the one or more vibration generators actuated, the vibration generators programed via the smartphone, to turn off after a pre-set vibration duration, and the speakers programmed to play music at a specific time to awaken the user.
Abreu et al. teaches: wherein one can go to sleep with the one or more vibration generators actuated (904, Para 0075), the vibration generators programed via the smartphone to turn off after a vibration pre-set duration (Para 0048, see note #2.1 below), and the speakers programmed to play music at a specific time to awaken the user (Para 0064).
Note #2.1: As stated from Abreu et al. (emphasis added): “The at least one external ABTT processor and internal ABTT processor is able to turn off various systems that might otherwise awaken the user, such as a cellphone, an alarm clock, a doorbell, etc. The system can be programmed to permit specific interruptions, such as a call from a boss, a police station, a significant other, etc.”
An interruption is understood from Merriam-Webster to be ‘a stoppage or hindering of an activity for a time’, as such the cell phone or alarm clock causing a vibration sound or noise [which could be a hindering activity] is known to stop after the call or alarm period is over [which is understood to be a period of time]. As such, the prior art of Abreu discloses the type of system that can cause a vibration during a pre-set duration.

Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Chen with these aforementioned teachings of Abreu for the purpose of incorporating a blanket and sensor notification combination wherein the speakers and vibration are capable of being controlled as it is a common accessory feature for alarm blankets to involve sensor components to wake a user via sound/music and vibration capabilities are widely used in sheets to control the sleep and waking patterns of a user. Thus controlling, the duration, time, and intensity are all common components that can be adjusted while developing the blanket based on a user’s needs and wants. 

In regards to Claim 10, Chen et al. teaches: The blanket of claim 9, further comprising one or more heaters (25 – Fig. 2), but does not teach, programmable to turn off after a pre-set heat duration.
Abreu et al. teaches: programmable to turn off after a pre-set heat duration (Para 0048 – “ABTT processor is able to turn off various systems that might otherwise awaken the user, such as a cellphone, an alarm clock, a doorbell, etc.”).
Note #2.1: As stated from Abreu et al. (emphasis added): “The at least one external ABTT processor and internal ABTT processor is able to turn off various systems that might otherwise awaken the user, such as a cellphone, an alarm clock, a doorbell, etc. The system can be programmed to permit specific interruptions, such as a call from a boss, a police station, a significant other, etc.”
An interruption is understood from Merriam-Webster to be ‘a stoppage or hindering of an activity for a time’, as such the various systems as noted in Para 0059 of Abreu et al, could be of ‘a thermal monitor’ and/or a subsystem of ‘a temperature modification device’, which as disclosed are known to cause the change of heat. 
As such this sensation on the body to detect heat or temperature while sleeping [which could be a hindering activity] is understood to stop after the specific interruption is over [which is understood to be a period of time]. As such, the prior art of Abreu discloses the type of system that can cause a heat or temperature change during a pre-set duration.
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Chen with these aforementioned teachings of Abreu for the purpose of incorporating a blanket and sensor notification combination wherein the speakers and vibration are capable of being controlled as it is a common accessory feature for alarm blankets to involve sensor components to wake a user via sound/music and vibration capabilities are widely used in sheets to control the sleep and waking patterns of a user. Thus controlling, the duration, time, and intensity are all common components that can be adjusted while developing the blanket based on a user’s needs and wants. 


Response to Arguments
	Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant respectfully submits that Abreu, et al. does not remedy the deficits of Chen, et al. Rather, Abreu, et al. discloses a sleep sensor / monitor, but does not disclose speakers in a blanket. See Argument 1

Further, Abreu, et al. discloses wires in Fig. 10 between clock 401 and mattress pad or sheet 1007 (see paragraph 75). Among other things, Abreu, et al. does not disclose: "one or more sound speakers positioned within the blanket" See Argument 1 and "the wake-up alarm programmed by the remote control to set the controller to turn on the one or more speakers at a specific, pre-set time, to wake up a user from sleep" See Argument 2 as claimed in Claim 1 and the Claims that depend from Claim 1, nor "a wireless remote control for programing the controller to turn and turn off the one or more vibration generators" as claimed in Claim 4 and the Claims that depend from Claim 4. See Argument 2

Mann discloses an infant monitoring system. Among other things, Mann does not disclose "the wake-up alarm programmed by the remote control to set the controller to turn on the one or 6MEl 41834758v.1more speakers at a specific, pre-set time, to wake up a user from sleep" as claimed in Claim 1 and the Claims that depend from Claim 1, nor "a wireless remote control for programing the controller to turn and turn off the one or more vibration generators" as claimed in Claim 4 and the Claims that depend from Claim 4. See Argument 3

Examiner’s Arguments:
	Argument 1
Regarding Argument 1, Abreu et al. in view of Chen does disclose the speakers. The following is stated from Chen (emphasis added), “the sound sensor 38 or sensor for measuring sleep environment external factors, such as the control system 20 of the illumination intensity sensor 31 and carbon dioxide sensor 33. in the environment of the Internet 12, these sensors can transmit a message or signal.”

As such, the ability ‘to transmit a message or signal’ can be interpreted as the following:
	To pass on from one place or person to another [transmit], 
	a verbal, written, recorded, or internal communication [message], 
	or gesture, action or sound that is used to convey information or instructions [signal].

A microphone is known to inherently function as a tiny speaker. One would place a small/tiny speaker within a blanket (therefore not increasing the width, making bulky, etc.) so the diaphragm of this small/tiny speaker would be so small, similar to the small diaphragm in a microphone. As such, with the prior art at least teaching a microphone this means that the art also inherently teaches a speaker as being present. It is suggested to review the attached NPL from Geek Musician: “Can Microphones Be Used as Speakers?” to explain the logic behind the argument.

In summary, this interpretation of the capability of the sensors to transmit a sound is understood by the text noted above from Chen.

	Argument 2
Regarding Argument 2, Abreu et al. does disclose the ability for the remote control to set the controller to turn on the one or more speakers at a specific, pre-set time, to wake up a user from sleep. The following was shown above in Claim 1’s rejection as well as Noted in #1.3:
Claim 1 (last limitation):
the wake-up alarm being programmed 
(Para 0074 states the ‘predetermined sleep curve’ from Abreu et al. is understood to be something that is previously established or in other words programmed) 
by the remote control 
(Para 0074 states ‘upon a predetermined sleep curve and the set time on the alarm clock to begin the waking process’ -> ‘ a plurality of control buttons 404’ from Abreu et al.. As such, the control buttons or remote-control buttons could have a button to program the set time the wake-up alarm should go off.)
to set the controller 
(Para 0074 states: ‘set time on the alarm clock’, ‘one external ABTT processor and internal ABTT processor 102 is located within a clock 401 with time display screen 402 and a plurality of control buttons 404’. As such, the processors are controlling the systems processes dictated by the control buttons.)
to turn on the one or more speakers at a specific, pre-set time, 
(Para 0075 states ‘In use, at a predetermined period before a waking time, the clock actuates the vibration device 904 to gradually stimulate a waking process.’. It is well known that vibrations can not only cause oscillations to be felt but also hurt from sound waves. Therefore, the vibration device can cause a sound wave to develop, as such, it can be considered a speaker.)
to wake up a user from sleep.
(Para 0075 states ‘This embodiment relies upon a predetermined sleep curve and the set time on the alarm clock to begin the waking process rather than a temperature input from the user.”)

Therefore, with the breakdown of the final limitation and the explanation above, it is understood that Abreu’s system is capable of being controlled by a user which actions to the remote control, creating a command for the controller/processor to begin its command via the established predetermined sleep curve, further creating vibrations that can cause sound waves to wake a user. 

	Argument 3
Regarding Argument 3, Mann as shown in Para 0040 incorporates a speaker module 18. It is noted that the word control can be broadly interpreted as the ability to manage, organize, or run something. Thus, in Mann the speaker module 18 is further shown in Para 0048 to be disposed upon the blanket member 12. Furthermore, Para 0048 explains that the speaker module may produce communications that soothe an infant but do not startle the infant (run a sound – 1st capability to control a sound). Further, the speaker module 18 is in electronic communication via a wire 15 with the control module 16 (speaker managed by control module – 2nd capability to control a sound).

Therefore, with this direct connection the control module would be capable of further controlling the already controlled speaker module. As a speaker creating sound can be considered a control. Additionally, the capability to start, stop, or otherwise adjust the speaker’s volume via the control module could be another version of a control. 

In addition to this argument, please also refer to Arguments 1 and 2 above to summarize the point of vibration and predetermined wake-up alarms from Abreu et al.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/28/2022